Citation Nr: 1539713	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified in July 2015 before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss disability is not shown in service or within the initial post separation year, and post service hearing loss disability is not etiologically related to service, to include the Veteran's noise exposure in service.

2.  Tinnitus is not shown in service or within the initial post separation year, and tinnitus is not etiologically related to service, to include the Veteran's noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an August 2011 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained the service treatment records (STRs) along with all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The examinations are adequate as they contain sufficiently address the etiology of the Veteran's claimed hearing loss and tinnitus and, combined with the other evidence of record, contain sufficient information to render a decision in this appeal.  Lastly, VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the July 2015 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony, and inquired about the existence of supporting evidence that may have been overlooked.  Here, the testimony reflects an understanding of the issues on appeal.

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

The Veteran seeks service connection for hearing loss disability and tinnitus.  He argues that, while serving in Vietnam, he was exposed to acoustic trauma from large weapons fire (Howitzers) causing him bilateral hearing loss and tinnitus.  See VA Form 9 (July 2013); see also Hearing Transcript (July 2015), VA Form 21-4138 (September 2011).  The Veteran reports that his hearing loss and tinnitus symptoms began in service.  Id.  The Veteran's spouse reported that the Veteran had hearing problems as far back as she can remember-noting that she has been married to him for 44 years.  See DH Correspondence (July 2015).  The Veteran testified in July 2015 that he worked as a roofer for 2 years after service discharge before starting work for John Deere as a welder.  He reported that the noise level was not too bad there and employees had hearing protection.  See Hearing Transcript (July 2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that 38 C.F.R. § 3.303(b) (establishing entitlement based on continuity of symptomatology) is not applicable here as neither hearing loss nor tinnitus are conditions "noted" in service.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

The Board accepts that the Veteran has a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385 and tinnitus.  The Bord further accepts that the Veteran experienced acoustic trauma in service as this is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  However, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  Neither hearing loss nor tinnitus is shown in service or within the initial post separation year, and the currently shown hearing disabilities are not etiologically related to disease or injury incurred in service.

STRs are silent for complaints or findings for hearing loss or tinnitus.  While report of separation examination dated in October 1970 reflects no audiometric findings, the Veteran reported that his condition had not changed since his last examination and that "my condition is good."  Following service separation, there are no documented complaints or findings for hearing loss for decades.  Private treatment records dated since 2001 show no complaints of hearing loss or tinnitus.  Significantly, June 2001 and December 2001 review of symptoms notes that review of the Veteran's ear, nose, and throat was "negative for sinus drainage, hearing loss, mouth sores, dysphagia." (emphasis added).  Likewise, annual private general medical evaluations dated December 2005, December 2006, December 2007, December 2008, December 2009, and December 2010 reflect "Hearing grossly normal."

Forty years after service discharge, in July 2011, the Veteran filed an original claim for VA compensation due to disability-reporting hearing loss and tinnitus.  See VA Form21-526 (July 2011).

An August 2011 VA treatment record reflects that the Veteran presented to establish care with VA for conditions to include hearing loss.  An audiology consultation dated in August 2011 reflects that the Veteran had military and occupational noise exposure, as well as recreational noise exposure (power tools, chain saws).  The Veteran reported intermittent ringing ears for past 25 years (i.e. since 1986).  The examiner assessed high frequency hearing loss and arranged for the Veteran to obtain binaural hearing aids in November 2011.

Report of VA audiological examination dated in September 2012 reelects findings consistent with a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The report shows that the Veteran had a military occupational specialty as a welder as well as occupational noise exposure for 32 years as a welder.  Per the Veteran, his annual employee hearing tests showed progressive decline in his hearing while working at John Deere as a welder.  The examiner diagnosed sensorineural hearing loss of the right and left ears, and tinnitus.  The examiner opined that these conditions were not caused by or a result of an event during military service-the conditions were not 50 percent probability or greater due to service.  The examiner reasoned that, considering that the current severity of impairment was in the mild to moderate range and that the Veteran had a 30 plus year history of occupational noise exposure, together with the report of a progressive decline in hearing found during the Veteran's post service annual employment audiograms, and in the absence of audiometry findings for hearing loss in the early 1970s, "it is less likely than not that hearing loss was related to service."  In regards to tinnitus, the examiner opined that tinnitus was due to hearing loss.

The Board has considered the lay evidence of record to include the Veteran's testimony and his spouse's statement in support of his claims.  The Veteran is competent to report the date of onset of symptoms and the Veteran's spouse is competent to report her observations of the Veteran's hearing difficulties near in time to service.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, here, the Board finds the lay evidence in this regard is not credible in view of the grossly normal hearing noted during the Veteran's annual medical evaluations since roughly 2001 coupled with the Veteran's self-report that his hearing problems began in 1986 during his initial VA visit for hearing problems.

In this case, the Board assigns greater probative value to the Veteran's history of hearing problems beginning in 25 years earlier, i.e. 1986, as reported during his initial VA medical visit in 2011.  The Board believes that the history given for treatment purposes is inherently more credible than the history provided in support of obtaining compensation benefits because it is reasonable to believe that a patient is truthful to his medical care provider so that he obtains appropriate treatment.

Additionally, the Board assigns greater probative value to the negative VA medical opinion as it was prepared by a medical professional after review of the claims file, obtaining a medical history from the Veteran, and review of the audiometric findings.  Furthermore, the medical opinion included a complete rationale.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  It is noted that the Veteran has not provided a favorable medical opinion in this matter.

Accordingly, the claims are denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody, 38 C.F.R. § 3.159(c), and providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in July 2015, the Board finds that additional development is necessary to obtain outstanding treatment records and to afford the Veteran another VA PTSD examination.  The Veteran's hearing testimony suggests that there exist outstanding pertinet treatment records and that his PTSD symptoms have worsened symptoms since his last VA PTSD examination.  See Hearing Transcript (July 2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records for PTSD, to include VA treatment records, treatment records of VA contracted counsellors P. Flynn and Charlie Brinmeyer (see Hearing Transcript), and Mercy Hospital Outpatient Clinic records.  The AOJ should notify the Veteran of any records that VA is unable to secure and afford him an opportunity to provide the records himself.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  Pertinent information in the VA electronic claims file should be made available to and reviewed by the examiner.  Based on a review of the pertinent medical evidence, the Veteran's history and complaints, and the current evaluation, the examiner should indicate the severity of the Veteran's PTSD.

Specifically, the examiner should indicate whether the Veteran has symptoms that more nearly approximate:

(a) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to PTSD; or

(b) Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD; or
(c)  Total occupational and social impairment due to PTSD symptoms.

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After completing the above and any other development as may be indicated the newly developed record, the AOJ should readjudicate the claim based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


